DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: The terms “follow portion of the first member (line 11) and a contact potion (line 12) appear to be typos and should recite: the hollow portion and a contact portion.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura (JP-2007229719-A, see attached document) in view of Jiang et al. (US 2016/0265473, “Jiang”).
Regarding claim 1, Nishimura discloses a manufacturing method for manufacturing a joined body by joining a first member 1 and a second member 2 (fig. 1, abstract), the first member having a hollow portion (inner diameter d1) formed in an end surface and the second member having a projecting portion 11 that is to be fitted into the hollow portion and a flange portion 10 that is provided through which the flange portion is in direct contact with the end surface of the first member, and a non-contact portion exposed to the clearance 12 (see fig. 1 diagram below), wherein in the joining step, the non-contact portion of the flange portion facing the clearance is joined to the first member by heating the non-contact portion with friction heat generated by relative rotation between the first member and the second member (fig. 1C).


    PNG
    media_image1.png
    700
    648
    media_image1.png
    Greyscale

 the use in a fluid pressure cylinder. However, such usage is known in the art. Jiang (also drawn to friction welding of members) teaches friction joining a first member 10C having a hollow portion (through-hole) formed in an end surface and a second member 10B having a projecting portion that is to be fitted into the hollow portion of the first member (fig. 1, [0065]), wherein the joined structure is a cylinder tube used for combustion engine cylinder head assembly (Background- [0002], [0004]). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form a cylinder tube body by the friction welding method of Nishimura in order to manufacture a desired assembly such as engine cylinder head and such practice is well-recognized, as taught by Jiang. Examiner also notes that used for a fluid pressure cylinder is an intended use and does not structurally limit the claim.   
As to claim 2, Nishimura discloses that the joining step includes: a first joining step of generating the friction heat between the end surface of the first member and the flange portion of the second member by relatively rotating the first member and the second member in a state in which the end surface is brought into contact with the flange portion (fig. 1B); and 4Amendment dated September 11, 2019Preliminary Amendmenta second joining step of pressing the first member and the second member against each other in a state in which the relative rotation between the first member and the second member is stopped (at end of friction welding), and in the second joining step, by heating the non-contact portion of the flange portion, filling the clearance from the non-
As to claim 6, Nishimura does not mention the projecting portion having a recessed portion. However, Jiang teaches the second member 10B with a projecting portion having a recessed portion formed in an end surface thereof to accommodate an extended reinforcing portion 10d of another workpiece (fig. 1, [0065]). In another embodiment, Jiang again teaches a second member including a projection portion with a recessed portion (fig. 14, [0081]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to provide the projecting portion with a recessed portion in Nishimura because it would enable to connect to a desired joining portion and provide reinforcement, thereby improving the strength/stability of the structural assembly. It is noted that any type of cavity/recess meets “recessed portion”.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura in view of Jiang as applied to claim 1 above, and further in view of Matsuyama et al. (WO 2016/0166843). US Patent 10,618,130 is taken to be English-equivalent of the above WO document and portions cited below refer to the US patent.
As to claims 4-5, Nishimura or Jiang fails to disclose quality inspection by a nondestructive test after joining. However, such step is known in the art. Matsuyama (drawn to friction joining two metal members) teaches that joined samples are subjected to ultrasonic testing for confirmation of the joined state of the two members 10-20 and detecting defects (figs. 13-14; col. 12, lines 41-50). Moreover, one skilled in the art would readily recognize that ultrasonic testing is . 

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including ALL of the limitations of the base claim and corrected to overcome claim objection noted above.

Response to Amendment and Arguments
Applicant’s arguments with respect to amended claim(s) 1-2 have been considered but are moot because the new grounds of rejection set forth above does not rely on reference applied in the prior rejection for the pertinent matter challenged in the argument. Applicant’s arguments against Inagaki are no longer applicable since this reference has been withdrawn in light of recent amendment. Examiner notes that current rejection relies upon on newly cited disclosure of Nishimura.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571) 270-3636. The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Communications via Internet email are at the discretion of Applicant. If Applicant wishes to communicate via email, a written authorization form must be filed by Applicant: Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized. A written authorization for electronic communication may NOT be filed through an email communication. In limited circumstances, the Applicant may make an oral authorization for Internet communication. See MPEP § 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DEVANG R PATEL/
Primary Examiner, AU 1735